DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 01/19/2022  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
  Therefore, Claims 1-23 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS’ filed on 01/19/2022 and 01/20/2022  have been considered and entered.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Atty. William Ashley (Reg. # 51419) on 10/08/2021.  The application has been amended as follows:  
As Per Claim 1, the entire claim 1 has been replaced by the amended  
claim 1: 
--1.	  A method of operation for an autonomous grounds maintenance machine comprising a controller adapted to perform the method, the method comprising:
determining a travel path for the machine to reach a destination waypoint in a work region;
analyzing whether the travel path will traverse a problem area based on a predetermined terrain map, the analysis indicating a risk of due to at least one of: a grade in the problem area indicated by the terrain map; and a location in the problem area stored in the terrain map by the machine, the location being stored in response to getting previously stuck in the location, wherein no obstacle was detected by the machine at the location;
determining planned rotations of the machine along the travel path based on the predetermined terrain map, the planned rotations reducing the risk of the  by causing at least one of: increasing traction of the machine in the problem area; and avoiding the location in the problem area; and
commanding the machine to propel along the travel path based on the planned rotations.--

In Claim 2, line 7, “opposite to” has been changed to--different from--.
In Claim 3, line 1, “a terrain” has been changed to –the predetermined terrain--.
As Per Claim 4, the entire claim 4 has been replaced by the amended  
claim 4:
--4.	   The method of claim 1, wherein the   risk of immobility comprises a loss of traction of the machine in the problem area, and the predetermined terrain map comprises a plurality of grades for a plurality of coordinates within the work region, the problem area being identified based on the grade in the problem area, the planned rotations   orienting the machine to increase the traction of the machine in the problem area.--.
As Per Claim 6, the entire claim 6 has been replaced by the amended  
claim 6:
-6.	  The method of claim 1, wherein the  risk of immobility comprises a loss of traction of the machine in the problem area, and analyzing whether the travel path traverses the problem area comprises comparing a plurality of grades along the travel path to a threshold grade for problem areas, the grade of the problem area  exceeding the threshold grade.--.
As Per Claim 7, the entire claim 7 has been replaced by the amended  
claim 7:
--7.	The method of claim 1, wherein the  risk of immobility comprises a  loss of traction of the machine in the problem area, the method further comprising analyzing whether the travel path traverses a rotatable area using a plurality of grades along the travel path and a threshold grade for rotatable areas, the grade of the problem area   exceeding the threshold grade.--.
As Per Claim 10, the entire claim 10 has been replaced by the amended  
claim 10:
--10.	  An autonomous grounds maintenance machine comprising:
	a housing defining a front end and a rear end;
	an implement associated with the housing;
	at least one front wheel supporting the front end of the housing upon a ground surface;
	two rear wheels supporting the rear end of the housing upon the ground surface;
	an implement motor supported by the housing;
	a propulsion system supported by the housing and operably coupled to the rear wheels, wherein the propulsion system is adapted to control speed and rotational direction of the two rear wheels independently, thereby controlling both speed and direction of the housing over the ground surface; and
	a controller operably coupled to the propulsion system, wherein the controller is adapted to generate a plan of travel for the housing, wherein the controller is adapted to autonomously:
	determine a travel path for the housing to reach a destination waypoint in a work region;

	plan rotations of the housing based on the predetermined terrain map, the rotations reducing the risk of the  loss of mobility in the problem area by causing at least one of: increasing traction of the machine in the problem area; and avoiding the location in the problem area; and
	command the propulsion system to propel the housing along the travel path based on the planned rotations.--.


In Claim 11, line 8, “opposite to” has been changed to--different from--.

As Per Claim 21, the entire claim 21 has been replaced by the amended  
claim 21:
--21. 	The machine of claim 10, wherein the risk of the loss of mobility  comprises a   loss of traction of the machine in the problem area, the planned rotations increasing the traction of the machine in the problem area.--.



As Per Claim 22, the entire claim 22 has been replaced by the amended  
claim 22:
--22. 	The method of claim 1, wherein the risk of immobility comprises a  loss of traction of the machine in the problem area, the planned rotations   orienting the machine to increase the traction of the machine in the problem area.--

As Per Claim 23, the entire claim 23  has been replaced by the amended  
claim 23:
--23. 	The method of claim 1, wherein the   risk of immobility   is due to the machine getting previously stuck in the location by an obstacle not detected by an obstacle detecting sensor of the machine  , and wherein the planned rotations avoid the obstacle without  detecting the obstacle by the obstacle detecting sensor.--

Allowable Subject Matter
5.	  Claims 1 and 10 are allowed by Examiner’s amendment. Therefore, dependent claims 2-9, 11-14  are allowed due to  their dependency on allowed parent claims.
Claims 15-20 are allowed in view of  the remarks filed  by Applicants on 09/14/2021. Newly added claims 21-23  are allowed due to their dependency on allowed parent claim.  Therefore, claims 1-23 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination an autonomous grounds  a grade in the problem area indicated by the terrain map; and a location in the problem area stored in the terrain map by the machine, the location being stored in response to getting previously stuck in the location, wherein no obstacle was detected by the machine at the location; determining planned rotations of the machine along the travel path based on the predetermined terrain map, the planned rotations reducing the risk of the  immobility in the problem area by causing at least one of: increasing traction of the machine in the problem area; and avoiding the location in the problem area; and
commanding the machine to propel along the travel path based on the planned rotations.  
Regarding independent claim 15,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, an autonomous grounds maintenance machine comprising: a housing defining a front end and a rear end; an implement associated with the housing; at least one front wheel supporting the front end of the housing upon a ground surface; two rear wheels supporting the rear end of the housing upon the ground surface; an implement motor supported by the housing; a propulsion system supported by the housing and operably coupled to the rear wheels, wherein the propulsion system is adapted to control speed and rotational direction of the two rear wheels independently, thereby controlling both speed and direction of the housing over avoid the obstacle using a command to the propulsion system to propel the housing along the current travel path until contact with the obstacle is made and taking evasive action; and command the propulsion system to propel the housing toward the destination waypoint after avoiding the obstacle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663
                                                                                                                                                                                                        January 26, 2022